TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2014



                                       NO. 03-12-00790-CV


                                  Grant Trevarthen, Appellant

                                                  v.

           New Century Mortgage Corporation; U.S. Bank National Association,
    as Trustee for The Pooling and Servicing Agreement dated as of September 1, 2006
   Master Asset Backed Securities Trust 2006-NC2 Mortgage Pass-Through Certificates
        Series 2006-NC2; Barclays Capital Real Estate Inc. d/b/a HomEq Servicing;
                      Brandon Wolf; and Mark Hopkins, Appellees




        APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 29, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.